Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 11,
2018 (the “Execution Date”), is entered into by and between JAGUAR HEALTH, INC.,
a Delaware corporation (the “Company”), and L2 CAPITAL, LLC, a Kansas limited
liability company (together with its permitted assigns, the “Buyer”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in that certain Securities Purchase Agreement by
and between the parties hereto, dated as of the Execution Date (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”).

 

WHEREAS, the Company has agreed, upon the terms and subject to the conditions of
the Purchase Agreement, to sell to the Buyer an 8% convertible note of the
Company in the aggregate principal amount of US$455,000.00 (the “Note”),
convertible into shares of common stock, par value $0.0001 share, of the Company
(the “Common Stock”) at $0.85 per share subject to the terms of the Note (the
“Conversion Shares”), (ii) a Common Stock Purchase Warrant (the “Warrant”) to
acquire up to 185,417 shares of Common Stock (the “Warrant Shares”), upon the
terms and subject to the limitations and conditions set forth in the Warrant and
(iii) 75,000 shares of Common Stock (the “Inducement Shares”, and together with
the Conversion Shares and Warrant Shares, the “Issuance Shares”) to induce the
Buyer to enter into the Purchase Agreement, and in connection therewith, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”), and applicable
state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.                                      DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.                                      “Investor” means the Buyer, any
transferee or assignee thereof to whom the Buyer assigns its rights under this
Agreement in accordance with Section 9 and who agrees to become bound by the
provisions of this Agreement, and any transferee or assignee thereof to whom a
transferee or assignee assigns its rights under this Agreement in accordance
with Section 9 and who agrees to become bound by the provisions of this
Agreement.

 

b.                                      “Person” means any individual or entity
including but not limited to any corporation, a limited liability company, an
association, a partnership, an organization, a business, an individual, a
governmental or political subdivision thereof or a governmental agency.

 

c.                                       “Register,” “Registered,” and
“Registration” refer to a registration effected by preparing and filing one or
more registration statements and/or prospectus supplements of the Company in
compliance with the Securities Act and/or pursuant to Rule 415 under the
Securities Act or any successor rule providing for offering securities on a
continuous basis (“Rule 415”), and the declaration or ordering of effectiveness
of such registration statement(s) by the United States Securities and Exchange
Commission (the “SEC”).

 

--------------------------------------------------------------------------------


 

d.                                      “Registrable Securities” means all of
the Issuance Shares which have been, or which may, from time to time be issued,
including without limitation all of the shares of Common Stock which have been
issued or will be issued to the Investor under the Purchase Agreement (without
regard to any limitation or restriction on purchases), and any and all shares of
capital stock issued or issuable under the Transaction Documents, and shares of
Common Stock issued to the Investor as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, without
regard to any limitation on purchases under the Purchase Agreement.

 

e.                                       “Registration Statement” means (i) one
or more registration statements on Form S-3 or Form S-1 of the Company or
(ii) one or more prospectus supplements to an effective registration statement
on Form S-3, which such prospectus supplements are eligible to register the
Registrable Securities under the Securities Act, each covering only the sale of
the Registrable Securities.

 

2.                                      REGISTRATION.

 

a.                                      Mandatory Registration. The Company
shall file, within one hundred twenty (120) days after the Execution Date, with
the SEC an initial Registration Statement covering the maximum number of
Registrable Securities as shall be permitted to be included thereon    (in such
amounts as to the specific Registrable Securities included therein as identified
by the Investor and its legal counsel) in accordance with applicable SEC rules,
regulations and interpretations so as to permit the sale and/or resale of such
Registrable Securities by the Investor, including but not limited to under
Rule 415 under the Securities Act at then prevailing market prices (and not
fixed prices), as mutually determined by both the Company and the Investor in
consultation with their respective legal counsel (the “Initial Registration
Statement”). The Initial Registration Statement shall register only the
Registrable Securities. The Company shall use its reasonable best efforts to
have the Initial Registration Statement and any amendment thereto declared
effective by the SEC within one hundred eighty (180) calendar days after the
Execution Date.

 

b.                                      Rule 424 Prospectus. In addition to the
Initial Registration Statement, the Company shall, as required by applicable
securities regulations, from time to time file with the SEC, pursuant to
Rule 424 promulgated under the Securities Act, such prospectuses and prospectus
supplements, to be used in connection with sales of the Registrable Securities
under each Registration Statement. The Investor and its counsel shall have a
reasonable opportunity to review and comment upon such prospectuses prior to its
filing with the SEC, and the Company shall give due consideration to all such
comments. The Investor shall use its reasonable best efforts to comment upon any
prospectus within two (2) business days from the date the Investor receives the
final pre-filing version of such prospectus.

 

c.                                       Sufficient Number of Shares Registered.
In the event the number of shares available under the Initial Registration
Statement is insufficient to cover all of the Registrable Securities, the
Company shall amend the Initial Registration Statement or file a new
Registration Statement (a “New Registration Statement”), so as to cover all of
such Registrable Securities (subject to the limitations set forth in
Section 2(f) as soon as practicable, but in any event not later than ten
(10) business days after the necessity therefor arises, subject to any limits
that may be imposed by the SEC pursuant to Rule 415 under the Securities Act.
The Company shall use its reasonable best efforts to cause such amendment and/or
New Registration Statement to become effective as soon as practicable following
the filing thereof.

 

2

--------------------------------------------------------------------------------


 

d.                                      Piggyback Registration. In the event
that any of the Registrable Securities have not been included in the Initial
Registration Statement or a New Registration Statement, and the Company
initially files any other registration statement under the Securities Act (other
than on Form S-4, Form S-8, or with respect to other employee related plans or
rights offerings) (an “Other Registration Statement”) after sixty (60) days
following the Execution Date, then the Company shall include in such Other
Registration Statement such Registrable Securities that have not been previously
Registered (subject to reduction in the amount of the number of such Registrable
Securities as may be required by law or by any applicable underwriters or
placement agents or similar requirements pro rata based upon the number of
shares to be registered).

 

e.                                       Effectiveness. The Investor and its
counsel shall have a reasonable opportunity to review and comment upon any
Registration Statement and any amendment or supplement to such Registration
Statement and any related prospectus prior to its filing with the SEC, and the
Company shall give due consideration to all reasonable comments. The Investor
shall furnish all information reasonably requested by the Company for inclusion
therein. The Company shall use reasonable best efforts to keep all Registration
Statements effective, including but not limited to pursuant to Rule 415
promulgated under the Securities Act and available for the resale by the
Investor of all of the Registrable Securities covered thereby at all times until
the earlier of (i) the date as of which the Investor may sell all of the
Registrable Securities without restriction pursuant to Rule 144 promulgated
under the Securities Act without any restrictions (including any restrictions
under Rule 144(c) or Rule 144(i)) and (ii) the date on which the Investor shall
have sold all the Registrable Securities covered thereby (the “Registration
Period”). Each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

f.                                        Offering. If the staff of the SEC (the
“Staff”) or the SEC seeks to characterize any offering pursuant to a
Registration Statement filed pursuant to this Agreement as constituting an
offering of securities that does not permit such Registration Statement to
become or remain effective and be used for resales by the Investor under
Rule 415 at then-prevailing market prices (and not fixed prices) by comment
letter or otherwise, or if after the filing of the Initial Registration
Statement with the SEC pursuant to Section 2(a), the Company is otherwise
required by the Staff or the SEC to reduce the number of Registrable Securities
included in such initial Registration Statement, then the Company shall reduce
the number of Registrable Securities to be included in such Initial Registration
Statement (with the prior consent, which shall not be unreasonably withheld, of
the Investor and its legal counsel as to the specific Registrable Securities to
be removed therefrom) until such time as the Staff and the SEC shall so permit
such Registration Statement to become effective and be used as aforesaid. In the
event of any reduction in Registrable Securities pursuant to this paragraph, the
Company shall file one or more New Registration Statements in accordance with
Section 2(c) until such time as all Registrable Securities have been included in
Registration Statements that have been declared effective and the prospectus
contained therein is available for use by the Investor. Notwithstanding any
provision herein or in the Purchase Agreement to the contrary, the Company’s
obligations to register Registrable Securities (and any related conditions to
the Investor’s obligations) shall be qualified as necessary to comport with any
requirement of the SEC or the Staff as addressed in this Section 2(f).

 

3

--------------------------------------------------------------------------------


 

3.                                      RELATED OBLIGATIONS.

 

With respect to a Registration Statement and whenever any Registrable Securities
are to be Registered pursuant to Section 2, including on any Other Registration
Statement, the Company shall use its reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

 

a.                                      The Company shall prepare and file with
the SEC such amendments (including post-effective amendments on Form S-3 or S-1)
and supplements to any registration statement and the prospectus used in
connection with such registration statement, which prospectus is to be filed
pursuant to Rule 424 promulgated under the Securities Act, as may be necessary
to keep the Registration Statement or any Other Registration Statement effective
at all times during the Registration Period, and, during such period, comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement or
any Other Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
registration statement.

 

b.                                      The Company shall permit the Investor to
review and comment upon each Registration Statement or any Other Registration
Statement and all amendments and supplements thereto at least two (2) business
days prior to their filing with the SEC, and not file any document in a form to
which Investor reasonably objects. The Investor shall use its reasonable best
efforts to comment upon the Registration Statement or any Other Registration
Statement and any amendments or supplements thereto within two (2) business days
from the date the Investor receives the final version thereof. The Company shall
furnish to the Investor, without charge, and within one (1) business day, any
comments and/or any other correspondence from the SEC or the Staff to the
Company or its representatives relating to the Registration Statement or any
Other Registration Statement. The Company shall respond to the SEC or the Staff,
as applicable, regarding the resolution of any such comments and/or
correspondence as promptly as practicable and in any event within two weeks upon
receipt thereof.

 

c.                                       Upon request of the Investor, the
Company shall furnish to the Investor, (i) promptly after the same is prepared
and filed with the SEC, at least one copy of such registration statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference and all exhibits, (ii) upon the
effectiveness of any registration statement, a copy of the prospectus included
in such registration statement and all amendments and supplements thereto (or
such other number of copies as the Investor may reasonably request) and
(iii) such other documents, including copies of any preliminary or final
prospectus, as the Investor may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by the Investor.
For the avoidance of doubt, any filing available to the Investor via the SEC’s
live EDGAR system shall be deemed “furnished to the Investor” hereunder.

 

4

--------------------------------------------------------------------------------


 

d.                                      The Company shall use reasonable best
efforts to maintain the registration of its Common Stock under Section 12(b) of
the Securities Act. If at any time, the Company’s common stock shall no longer
remain registered under Section 12(b) of the Securities Act, and the Company has
or is required to file a Registration Statement hereunder, the Company shall
provide contemporaneously with (and in no case before) the filing of a Form 25
with the SEC, notice to the Investor. In such case, the Company shall
(i) register and qualify the Registrable Securities covered by a registration
statement under such other securities or “blue sky” laws of Puerto Rico, Kansas,
New York, Florida and such other jurisdictions in the United States as the
Investor reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to any such
registrations and qualifications (including all Registration Statements) as may
be necessary to maintain the effectiveness thereof during the Registration
Period, (iii) take such other actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all other actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(d),
(y) subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. The Company
shall promptly notify the Investor who holds Registrable Securities of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 

e.                                       As promptly as practicable after
becoming aware of such event or facts, the Company shall notify the Investor in
writing of the happening of any event or existence of such facts as a result of
which the prospectus included in any registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
promptly prepare a supplement or amendment to such registration statement to
correct such untrue statement or omission, and deliver a copy of such supplement
or amendment to the Investor (or such other number of copies as the Investor may
reasonably request). The Company shall also promptly notify the Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a registration statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Investor by email or facsimile on the
same day of such effectiveness and by overnight mail), (ii) of any request by
the SEC for amendments or supplements to any registration statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a registration statement would
be appropriate.

 

5

--------------------------------------------------------------------------------


 

f.                                        The Company shall use its reasonable
best efforts to prevent the issuance of any stop order or other suspension of
effectiveness of any registration statement, or the suspension of the
qualification of any Registrable Securities for sale in any jurisdiction and, if
such an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and to notify the Investor of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose. In
addition if the Company shall receive any comment letter from the SEC relating
to any registration statement under which Registrable Securities are Registered,
Company shall notify the Investor of the issuance of such order and use its
reasonable best efforts to address such comments in a manner satisfactory to the
SEC.

 

g.                                       The Company shall cause all the
Registrable Securities to be listed on each securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section.

 

h.                                      The Company shall cooperate with the
Investor to facilitate the timely preparation and delivery of DWAC Shares
representing the Registrable Securities to be offered pursuant to any
registration statement. “DWAC Shares” means shares of Common Stock that are
(i) issued in electronic form, (ii) freely tradable and transferable and without
restriction on resale and (iii) timely credited by the Company to the Investor’s
or its designee’s specified DWAC account with The Depository Trust Company
(“DTC”) under the DTC/FAST Program, or any similar program hereafter adopted by
DTC performing substantially the same function.

 

i.                                          The Company shall at all times
maintain the services of its Transfer Agent and registrar with respect to its
Common Stock.

 

j.                                         If reasonably requested by the
Investor, the Company shall (i) immediately incorporate in a prospectus
supplement or post-effective amendment such information as the Investor believes
should be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities;
(ii) make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable upon notification of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any registration statement.

 

k.                                      The Company shall use its reasonable
best efforts to cause the Registrable Securities covered by any registration
statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to consummate the disposition of such
Registrable Securities.

 

l.                                          Within one (1) business day after
any registration statement which includes Registrable Securities is ordered
effective by the SEC, or any prospectus supplement including Registrable
Securities is filed with the SEC, the Company shall deliver, and shall cause
legal counsel for the Company to deliver, to the Transfer Agent for such
Registrable Securities (with copies to the Investor) confirmation that such
registration statement has been declared effective by the SEC in the form
attached hereto as Exhibit A. Thereafter, if requested by the Investor at any
time, the Company shall require its counsel to deliver to the Investor a written
confirmation whether or not (i) the effectiveness of such registration statement
has lapsed at any time for any reason (including, without limitation, the
issuance of a stop order), (ii) any comment letter has been issued by the SEC
and (iii) whether or not the registration statement is current and available to
the Investor for sale of all of the Registrable Securities.

 

6

--------------------------------------------------------------------------------


 

m.                                  The Company shall take all other reasonable
actions necessary to expedite and facilitate disposition by the Investor of
Registrable Securities pursuant to any registration statement.

 

4.                                      OBLIGATIONS OF THE INVESTOR.

 

a.                                      The Company shall notify the Investor in
writing of the information the Company reasonably requires from the Investor in
connection with any registration statement hereunder. The Investor shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request. Notwithstanding the
foregoing, the Registration Statement shall contain the “Plan of Distribution”
and, if applicable the “Selling Stockholder” section, each in substantially the
form provided to the Company by the Investor.

 

b.                                      The Investor agrees to cooperate with
the Company as reasonably requested by the Company in connection with the
preparation and filing of any registration statement or prospectus supplement
hereunder.

 

c.                                       The Investor agrees that, upon receipt
of any notice from the Company of the happening of any event or existence of
facts of the kind described in Section 3(f) or the first sentence of
Section 3(e), the Investor will immediately discontinue disposition of
Registrable Securities pursuant to any registration statement(s) covering such
Registrable Securities until withdrawal of a stop order contemplated by
Section 3(f) or the Investor’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3(e). Notwithstanding anything to the
contrary, the Company shall cause its Transfer Agent to promptly issue DWAC
Shares in accordance with the terms of the Purchase Agreement in connection with
any sale of Registrable Securities with respect to which an Investor has entered
into a contract for sale prior to the Investor’s receipt of a notice from the
Company of the happening of any event of the kind described in Section 3(f) or
the first sentence of Section 3(e) and for which the Investor has not yet
settled.

 

5.                                      EXPENSES OF REGISTRATION.

 

All reasonable expenses, other than sales or brokerage commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.

 

7

--------------------------------------------------------------------------------


 

6.                                      INDEMNIFICATION.

 

a.                                      To the fullest extent permitted by law,
the Company will, and hereby does, indemnify, hold harmless and defend the
Investor, each Person, if any, who controls or is under common control with the
Investor, the members, the directors, officers, partners, employees, agents,
representatives of the Investor and each Person, if any, who is an “affiliate”
of the Investor within the meaning of the Securities Act or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (each, an “Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, attorneys’ fees, amounts paid in settlement or
expenses, joint or several, (collectively, “Claims”) incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an Indemnified Person is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement, any Other Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or  (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement or any Other Registration Statement, (the matters in the
foregoing clauses (i) through (iii) being, collectively, “Violations”). The
Company shall reimburse each Indemnified Person promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information about
the Investor furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of a Registration
Statement, any Other Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus was timely made available by the Company
pursuant to Section 3(c) or Section 3(e); (ii) with respect to any superseded
prospectus, shall not inure to the benefit of any such person from whom the
person asserting any such Claim purchased the Registrable Securities that are
the subject thereof (or to the benefit of any person controlling such person) if
the untrue statement or omission of material fact contained in the superseded
prospectus was corrected in the revised prospectus, as then amended or
supplemented, if such revised prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e), and the Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a violation and such Indemnified Person, notwithstanding such
advice, used it; (iii) shall not be available to the extent such Claim is based
on a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e); and
(iv) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Investor pursuant to Section 9.

 

8

--------------------------------------------------------------------------------


 

b.                                      To the fullest extent permitted by law,
the Investor will, and hereby does, indemnify, hold harmless and defend the
Company, each Person, if any, who controls or is under common control with the
Company, the directors, officers, employees, agents, representatives of the
Company, and each Person, if any, who is an “affiliate” of the Company within
the meaning of the Securities Act or the Exchange Act (each, an “Indemnified
Person”), against any Claims and Indemnified Damages to which any of them may
become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(i) arising out a Violation which occurs in reliance upon and in conformity with
information about the Investor furnished in writing to the Company by the
Investor expressly for use in connection with the preparation of a Registration
Statement, any Other Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus was timely made available by the Company
pursuant to Section 3(c) or Section 3(e); (ii) with respect to any superseded
prospectus, if the untrue statement or omission of material fact contained in
the superseded prospectus was corrected in the revised prospectus, as then
amended or supplemented, if such revised prospectus was timely made available by
the Company pursuant to Section 3(c) or Section 3(e) and the Investor was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a violation and such Investor, notwithstanding such advice, used
it; (iii) a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e); and
(iv) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Investor, which
consent shall not be unreasonably withheld; and provided that in no event shall
the aggregate amounts payable by any Investor by way of indemnity under
Section 6(b) exceed the proceeds from the offering received by such Investor,
except in the case of fraud or willful misconduct by such Investor. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investor pursuant to Section 9.

 

9

--------------------------------------------------------------------------------


 

c.                                       Promptly after receipt by an
Indemnified Person under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Indemnified Person shall, if a Claim in respect thereof is to be
made against the Company under this Section 6, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel selected by the Company which is reasonably
satisfactory to the Indemnified Person; provided, however, that an Indemnified
Person shall have the right to retain its own counsel with the fees and expenses
to be paid by the Company, if, in the reasonable opinion of counsel retained by
the Company, the representation by such counsel of the Indemnified Person and
the Company would be inappropriate due to actual or potential differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding. The Indemnified Person shall cooperate fully
with the Company in connection with any negotiation or defense of any such
action or Claim by the Company and shall furnish to the Company all information
reasonably available to the Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Person fully apprised
at all times as to the status of the defense or any settlement negotiations with
respect thereto. The Company shall not be liable for any settlement of any
action, Claim or proceeding effectuated without its written consent, provided,
however, that the Company shall not unreasonably withhold, delay or condition
its consent. The Company shall not, without the consent of the Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Person of a release from all
liability in respect to such Claim or litigation. Following indemnification as
provided for hereunder, the Company shall be subrogated to all rights of the
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the Company within a reasonable time of the
commencement of any such action shall not relieve the Company of any liability
to the Indemnified Person under this Section 6, except to the extent that the
Company is prejudiced in its ability to defend such action.

 

d.                                      The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.

 

e.                                       The indemnity agreements contained
herein shall be in addition to (i) any cause of action or similar right of the
Indemnified Person, and (ii) any liabilities the Company may be subject to
pursuant to the law.

 

7.                                      CONTRIBUTION.

 

To the extent any indemnification is prohibited or limited by law, the parties
agree to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however, that: (i) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of fraudulent misrepresentation; and
(ii) contribution by any seller of Registrable Securities shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities.

 

8.                                      REPORTS AND DISCLOSURE UNDER THE
SECURITIES ACTS.

 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees, at
the Company’s sole expense, to:

 

10

--------------------------------------------------------------------------------


 

a.                                      make and keep “current public
information” available, as such term is understood and defined in Rule 144;

 

b.                                      file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act;

 

c.                                       furnish to the Investor so long as the
Investor owns Registrable Securities, promptly upon request, (i) a written
statement by the Company that it has complied with the reporting and or
disclosure provisions of Rule 144, the Securities Act and the Exchange Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Investor to sell such
securities pursuant to Rule 144 without registration; and

 

d.                                      take such additional action as is
requested by the Investor to enable the Investor to sell the Registrable
Securities pursuant to Rule 144, including, without limitation, delivering all
such legal opinions, consents, certificates, resolutions and instructions to the
Company’s Transfer Agent as may be requested from time to time by the Investor
at the Company’s expense and otherwise fully cooperate with Investor and
Investor’s broker to effect such sale of securities pursuant to Rule 144.

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.

 

9.                                      ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer, or any Investor as
assignee pursuant to this Section 9. The Buyer, or any Investor, may not assign
its rights under this Agreement without the written consent of the Company other
than to an affiliate of such Investor.

 

10.                               AMENDMENT OF REGISTRATION RIGHTS.

 

No provision of this Agreement may be (i) amended other than by a written
instrument signed by both parties hereto or (ii) waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

11.                               SUSPENSION OF REGISTRATION RIGHTS.

 

a.                                      Suspension Notices.

 

11

--------------------------------------------------------------------------------


 

(i)                         Notwithstanding anything to the contrary herein, if
the Company shall at any time furnish to the Investor a certificate signed by
any of its authorized officers (a “Suspension Notice”) stating that:

 

(A)                            the Company has pending or in process a material
transaction, the disclosure of which would, in the good faith judgment of the
Company’s Board of Directors, after consultation with its outside counsel,
materially and adversely affect the Company or the prospects for consummation of
such material transaction; or

 

(B)                         the Company’s Board of Directors has made the good
faith determination after consultation with counsel that (x) use or continued
use of any proposed or effective Registration Statement for purposes of
effecting offers or sales of Registrable Securities pursuant thereto would
require, under the Securities Act, premature disclosure in such Registration
Statement (or the prospectus relating thereto) of material, non-public
information, (y) such premature disclosure would not be in the best interest of
the Company and (z) it is therefore necessary to defer the filing or to suspend
the use of such Registration Statement (and the prospectus relating thereto) for
purposes of effecting offers or sales of Registrable Securities pursuant
thereto,

 

the right of the Investor to use any Registration Statement (and the prospectus
relating thereto) for purposes of effecting offers or sales of Registrable
Securities pursuant thereto shall be suspended for a period or periods (a “Black
Out Period”) of not more than sixty (60) days in the aggregate in any 360
consecutive-day period.  The Investor agrees to keep confidential and not
disclose the existence and contents of a Suspension Notice.

 

(ii)                                  Notwithstanding anything to the contrary
in this Section 11(a), the Company shall not impose any Black Out Period in a
manner that is more restrictive (including, without limitation, as to duration)
than the comparable restrictions that the Company may impose on transfers of the
Company’s equity securities by its directors and senior executive officers.

 

(iii)                               During any Black Out Period, the Investor
shall offer or sell any Registrable Securities pursuant to or in reliance upon
any Registration Statement (or the prospectus relating thereto) filed by the
Company. Notwithstanding the foregoing, if the public announcement of such
material, nonpublic information is made during a Black Out Period, then the
Black Out Period shall terminate two business days after such announcement
without any further action of the parties and the Company shall immediately
notify the Investor of such termination.

 

12.                               MISCELLANEOUS.

 

a.                                      A Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

 

12

--------------------------------------------------------------------------------


 

b.                                      Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by email
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party) if delivered on a business day
during normal business hours where such notice is to be received, or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received)); or (iii) one
(1) business day after timely deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses for such communications shall be:

 

If to the Company:

 

Jaguar Health, Inc.
201 Mission Street, Suite 2375

San Francisco, California 94105

E-mail: lconte@jaguar.health

Attention: Lisa A. Conte, CEO

 

With a copy (that shall not constitute notice) to:

 

Reed Smith LLP
1510 Page Mill Road, Suite 110
Palo Alto, CA 94304
E-mail: DReinke@reedsmith.com
Attention: Donald Reinke, Esq.

 

If to the Investor:

 

L2 Capital, LLC

208 Ponce de Leon Ave., Suite 1600

San Juan, PR 00918

Email: investments@ltwocapital.com

Attention: Adam Long, Managing Partner

 

with a copy (that shall not constitute notice) to:

 

K&L Gates LLP

200 S. Biscayne Blvd., Suite 3900

Miami, FL 33131

E-mail: john.owens@klgates.com

Attention: John D. Owens, III, Esq.

 

or at such other address and/or email address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s email account containing the time,
date, recipient email address, as applicable, and an image of the first page of
such transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by email or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

13

--------------------------------------------------------------------------------


 

c.                                       The corporate laws of the State of
Kansas shall govern all issues concerning this Agreement. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Kansas, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Kansas or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Kansas.

 

d.                                      Any disputes, Claims, or controversies
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein shall be referred to and resolved solely and exclusively by
binding arbitration to be conducted before the Judicial Arbitration and
Mediation Service (“JAMS”), or its successor pursuant the expedited procedures
set forth in the JAMS Comprehensive Arbitration Rules and Procedures (the
“Rules”), including Rules 16.1 and 16.2 of those Rules. The arbitration shall be
held in New York, New York, before a tribunal consisting of three
(3) arbitrators each of whom will be selected in accordance “strike and rank”
methodology set forth in Rule 15. Either party to this Agreement may, without
waiving any remedy under this Agreement, seek from any court having jurisdiction
any interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal. The
costs and expenses of such arbitration shall be allocated as determined by the
arbitrators, and the arbitrators are authorized to award attorneys’ fees to the
prevailing party, including pre and post award interest. The arbitrators’
decision must set forth a reasoned basis for any award of damages or finding of
liability. The arbitrators’ decision and award will be made and delivered as
soon as reasonably possibly and in any case within sixty (60) days’ following
the conclusion of the arbitration hearing and shall be final and binding on the
parties and may be entered by any court having jurisdiction thereof.

 

e.                                       If any provision of this Agreement
shall be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

f.                                        EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

g.                                       This Agreement and the Purchase
Agreement constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement and the Purchase Agreement supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

14

--------------------------------------------------------------------------------


 

h.                                      Subject to the requirements of
Section 9, this Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties hereto.

 

i.                                          The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

j.                                         This Agreement may be executed in
identical counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same agreement. This Agreement, once executed
by a party, may be delivered to the other party hereto by facsimile transmission
or by e-mail in a “.pdf” format data file of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

k.                                      Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

l.                                          The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent and no rules of strict construction will be applied against any party.

 

m.                                  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

* * * * * *

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Execution Date.

 

 

THE COMPANY:

 

 

 

JAGUAR HEALTH, INC.

 

 

 

By:

/s/ Lisa A. Conte

 

Name:

Lisa A. Conte

 

Title:

President and Chief Executive Officer

 

 

 

BUYER:

 

 

 

L2 CAPITAL, LLC

 

 

 

By:

/s/ Adam Long

 

Name:

Adam Long

 

Title:

Managing Partner

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO REGISTRATION RIGHTS AGREEMENT

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

               , 2018

 

Computershare

462 South 4th Street, Suite 1600

Louisville, KY 40202

 

Re: EFFECTIVENESS OF REGISTRATION STATEMENT

 

Ladies and Gentlemen:

 

We are counsel to Jaguar Health, Inc., a Delaware corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement, dated as of September 11, 2018 (the “Purchase Agreement”),
entered into by and between the Company and L2 Capital, LLC (the “Buyer”) to
sell to the Buyer an 8% convertible note of the Company in the aggregate
principal amount of US$455,000.00 (the “Note”), convertible into shares of
common stock, par value $0.0001 share, of the Company (the “Common Stock”) at
$0.85 per share as set forth in the Note (the “Conversion Shares”), (ii) a
Common Stock Purchase Warrant (the “Warrant”) to acquire up to 185,417 shares of
Common Stock (the “Warrant Shares”), upon the terms and subject to the
limitations and conditions set forth in the Warrant and (iii) 75,000 shares of
Common Stock (the “Inducement Shares”). In connection with the transactions
contemplated by the Purchase Agreement, the Company has registered with the U.S.
Securities & Exchange Commission [               ] Shares of Common Stock issued
and/or to be issuable to the Buyer upon purchase from the Company by the Buyer
from time to time in accordance with the Purchase Agreement (the “Shares”).

 

Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement, of even date with the Purchase Agreement with the
Buyer (the “Registration Rights Agreement”) pursuant to which the Company
agreed, among other things, to register the Shares under the Securities Act of
1933, as amended (the “Securities Act”). In connection with the Company’s
obligations under the Purchase Agreement and the Registration Rights Agreement,
on [               ], 2018, the Company filed a Registration Statement (File
No. 333-[                                          ]) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the resale of [________] shares of Common Stock issued and/or to be issuable
under the Purchase Agreement (the “Registered Shares”), [and on [   ], 2018, the
Company filed a prospectus supplement to the Registration Statement relating to
the resale of the Registered Shares].

 

--------------------------------------------------------------------------------


 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [             ]
[A.M./P.M.] on [ ], 2018 and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC, and the Registered Shares are available for resale under
the Securities Act pursuant to the Registration Statement and may be issued
without any restrictive legend.

 

 

Very truly yours,

 

[Company Counsel]

 

 

 

By:

 

 

cc:           L2 Capital, LLC

 

--------------------------------------------------------------------------------